DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are allowed.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20180189713 ("Matthiesen"), US20140155098 ("Markham"), and US20150241548 ("Jones").
	The following is the Examiner's statement of reasons for allowance:
	Matthiesen discloses techniques, including systems and methods, for improving the accuracy of location information for requestor and provider devices in an dynamic transportation matching system using local communications between computing devices. For example, embodiments allow a provider computing device to identify, pair, and/or communicate with a requestor computing device upon arrival near a request location for a ride matching request. The provider computing device may use signal strength measurements associated with signals received from the requestor computing device to identify a proximity to the requestor computing device and/or to triangulate an accurate location of the requestor computing device. Additionally, the provider computing device may use a combination of the location reported by the ride matching system and the signal strength of the paired connection to identify the location of the requestor computing device.
	Markham discloses a system for providing locality information to a user. The system comprises at least one magnetic field beacon. Each beacon comprises means for generating a magnetic field encoded with information associated with the beacon. A communication device is provided that comprises means for detecting the encoded magnetic field emitted by the beacon and means for extracting the information encoded in the detected magnetic field.
	Jones discloses a Wi-Fi based location determination technique that both determines one or more locations of a mobile device, and calculates a confidence score for each determined location. A request is received at a certified location service executing on a server for one or more locations of the mobile device and a data package. The data package may include an indication of a plurality of beacons observed by the mobile device. The certified location service determines one or more locations of the mobile device based on a calculated location of at least some of the plurality of beacons. The certified location service also determines a confidence score for each beacon used in determining each location. An overall confidence score for each determined location may be calculated based on a combination of the confidence scores for each of the beacons used in the determination of the location.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 8 and 15. The prior art does generally discuss key elements related to the claimed invention, including receiving position information for one or more user devices and location information for an area; predicting one or more locations of the one or more user devices; and in response to a request for navigation services, dynamically navigating a first user device of the one or more devices to a second user device of the one or more devices within the area. However, the claimed invention also recites aspects regarding estimating a possible location of a first user device of the one or more user devices based on magnetic fields emitted by the first user device and proximity to established location beacons, and in response to the first user device connecting to an established location beacon, modifying a confidence value associated with the possible location. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663